18-23538-rdd          Doc 4839          Filed 08/14/19 Entered 08/14/19 16:44:37                            Main Document
                                                     Pg 1 of 11


 Edward M. Fox
 Steven Paradise
 Owen R. Wolfe
 Seyfarth Shaw LLP
 620 Eighth Avenue
 New York, NY 10018
 Telephone: (212) 218-4646
 Facsimile: (917) 344-1339
 Email: emfox@seyfarth.com

 Attorneys for Wilmington Trust, National Association,
 as indenture trustee and collateral agent

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ________________________________________________
                                                                                 )      Chapter 11
 In re:                                                                          )
                                                                                 )      Case No. 18-23538 (RDD)
 SEARS HOLDINGS CORPORATION, et al.,                                             )
                                                                                 )      (Jointly Administered)
                                                             Debtors.1           )
 ________________________________________________________________________


                                                 NOTICE OF APPEAL

           Wilmington Trust, National Association, as indenture trustee and collateral agent,

 (“Appellant”), a creditor and party-in-interest in the above-captioned bankruptcy case, appeals

 pursuant to 28 U.S.C. § 158(a) and Fed R. Bankr. P. 8001(a), 8002(a), and 8003 to the United

 States District Court for the Southern District of New York from the Order Determining the

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtors federal tax identification number, are as
 follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears
 Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); A&E Factory Service, LLC (6695); A&E
 Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc.
 (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears
 Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742);
 Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc.
 (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535);
 Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); Big Beaver of Florida
 Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding
 Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC
 (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears
 Holdings Publishing Company, LLC (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None);
 BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears
 Brands Management Corporation (5365) (collectively, the “Debtors”). The location of the Debtors corporate headquarters is
 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 58565770v.1
18-23538-rdd      Doc 4839      Filed 08/14/19 Entered 08/14/19 16:44:37         Main Document
                                             Pg 2 of 11


 Amount of Second-Lien Holders’ Section 507(B) Administrative Claims Pursuant to Rule 3012 of

 the Federal Rules of Bankruptcy Procedure entered August 5, 2019 [Dkt. No. 4740] (the

 “Order”). A copy of the Order is attached hereto as Exhibit A.

          The names of all parties to the Order and the names, addresses, and telephone numbers of

 their respective attorneys are as follows:

     1. Party: Appellant: Wilmington Trust, National Association, as Indenture Trustee
               Collateral Agent:

                 Attorneys: Edward M. Fox
                            Steven Paradise
                            Owen R. Wolfe
                            SEYFARTH SHAW LLP
                            620 Eighth Avenue
                            New York, New York 10018
                            Telephone: (212) 218-5500




                                                 2
 58565770v.1
18-23538-rdd    Doc 4839    Filed 08/14/19 Entered 08/14/19 16:44:37   Main Document
                                         Pg 3 of 11


     2. Party: Appellee: Debtors:

               Attorneys: Ray C. Schrock
                          David J. Lender
                          Paul R. Genender
                          Jared R. Friedmann
                          Sunny Singh
                          WEIL GOTSHAL & MANGES LLP
                          767 Fifth Avenue
                          New York, New York 10153
                          Telephone: (212) 310-8000




                                           3
 58565770v.1
18-23538-rdd    Doc 4839     Filed 08/14/19 Entered 08/14/19 16:44:37   Main Document
                                          Pg 4 of 11



     3. Party to the Order: ESL Investments, Inc.:

               Attorneys: Thomas J. Moloney
                          Sean A. O’Neal
                          Andrew Weaver
                          Katherine R. Lynch
                          Chelsey Rosenbloom
                          CLEARY GOTTLIEB STEEN & HAMILTON LLP
                          One Liberty Plaza
                          New York, New York 10006
                          Telephone: (212) 225-2000

     4. Party to the Order: Cyrus Capital Partners, L.P.:

               Attorneys: Eric R. Riemer
                          Thomas R. Kreller
                          Robert J. Liubicic
                          MILBANK LLP
                          2029 Century Park East, 33rd Floor
                          Los Angeles, California 90067
                          Telephone: (424) 386-4000

                           Brian Kinney
                           MILBANK LLP
                           55 Hudson Yards
                           New York, New York 10001
                           Telephone: (212) 530-5000




                                              4
 58565770v.1
18-23538-rdd     Doc 4839    Filed 08/14/19 Entered 08/14/19 16:44:37       Main Document
                                          Pg 5 of 11




     5.    Party to the Order: The Official Committee of Unsecured Creditors of Sears
                               Holdings Corporation, et al.:

                Attorneys: Ira S. Dizengoff
                           Philip C. Dublin
                           Joseph L. Sorkin
                           Lacy M. Lawrence
                           AKIN GUMP STRAUSS HAUER & FELD LLP
                           One Bryant Park
                           New York, New York 10036
                           Telephone: (212) 872-1000


 Dated: New York, New York
        August 14, 2019
                                         SEYFARTH SHAW LLP

                                         By: /s/ Edward M. Fox
                                             Edward M. Fox
                                              Steven Paradise
                                              Owen R. Wolfe
                                         620 Eighth Avenue
                                         32nd Floor
                                         New York, NY 10018
                                         Direct Dial: (212) 218-4646
                                         Direct Fax: (917) 344-1339
                                         Email: emfox@seyfarth.com

                                         Attorneys for Wilmington Trust, National
                                         Association, as Indenture Trustee and Collateral
                                         Agent




                                            5
 58565770v.1
18-23538-rdd   Doc 4839   Filed 08/14/19 Entered 08/14/19 16:44:37   Main Document
                                       Pg 6 of 11




                          Exhibit A
18-23538-rdd          Doc 4839
                          4740      Filed 08/14/19
                                          08/05/19 Entered 08/14/19
                                                           08/05/19 16:44:37
                                                                    14:38:33                      Main Document
                                                 Pg
                                                  Pg71of
                                                      of11
                                                         5


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
 In re                                                        :
                                                              :      Chapter 11
 SEARS HOLDINGS CORPORATION, et al., :
                                                              :      Case No. 18-23538 (RDD)
                                                              :
                              1
                   Debtors.                                   :      (Jointly Administered)
 ------------------------------------------------------------ x

          ORDER DETERMINING THE AMOUNT OF SECOND-LIEN HOLDERS’
             SECTION 507(B) ADMINISTRATIVE CLAIMS PURSUANT TO
          RULE 3012 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

          Upon the Motion to Estimate Certain 507(b) Claims for Reserve Purposes dated May 26,

 2019 (ECF No. 4034), and as supported by Debtors’ (I) Opposition to Second-Lien Holders’

 Requests to Determine Amount of Second-Lien Secured Claims Under Section 506(a) and Section

 507(b) Administrative Claims and (II) Reply in Support of Debtors’ Rule 3012 Motion to

 Determine the Amount, if Any, of 507(b) Claims and to Surcharge Second-Lien Collateral

 Pursuant to Section 506(c) (ECF No. 4381), the Debtors’ Supplemental Brief on Expert Discovery



 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart
     Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774);
     SHC Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205);
     A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel
     Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears
     Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises,
     Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears
     Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc.
     (4861); Sears Roebuck Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de
     Puerto Rico, Inc.) (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big
     Beaver of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder
     Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of
     Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer
     LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554);
     Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616);
     StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc.
     (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
     Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
     headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




 WEIL:\97139863\6\73217.0004
18-23538-rdd        Doc 4839
                        4740        Filed 08/14/19
                                          08/05/19 Entered 08/14/19
                                                           08/05/19 16:44:37
                                                                    14:38:33                     Main Document
                                                 Pg
                                                  Pg82of
                                                      of11
                                                         5


 and in Further Support of (I) Opposition to Second-Lien Holders’ Requests to Determine Amount

 of Second-Lien Secured Claims Under Section 506(a) and Section 507(b) Administrative Claims

 and (II) Reply in Support of Debtors’ Rule 3012 Motion to Determine the Amount, if Any, of 507(b)

 Claims and to Surcharge Second-Lien Collateral Pursuant to Section 506(c) (ECF No. 4565), and

 supporting declarations of Brian Griffith and Brandon Aebersold (ECF Nos. 4035, 4382, 4383,

 and 4567) (collectively, the “Rule 3012 Motion”)2 of Sears Holdings Corporation and its debtor

 affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

 (collectively, the “Debtors”); and upon the Debtors’ Motion to Strike Second-Lien Holders’

 Experts in Connection with July 23, 2019 Hearing on Rule 507(b) Determination (ECF No. 4568);

 and upon the Common Memorandum of Law on Behalf of the Second Lien Parties: (A) In Support

 of Their Requests to Determine the Amount of Their Second Lien Secured Claims Under Section

 506(a) and Their Section 507(b) Administrative Claims Pursuant to Bankruptcy Rule 3012; and

 (B) In Opposition to Debtors’ Motion to Surcharge Their Collateral Pursuant to Section 506(c)

 (ECF No. 4272), the Common Reply Memorandum of Law on Behalf of the Second Lien Parties:

 (A) In Further Support of Their Requests to Determine the Amount of Their Second Lien Secured

 Claims Under Section 506(a) and Their Section 507(b) Administrative Claims Pursuant to

 Bankruptcy Rule 3012; and (B) In Opposition to Debtors’ Motion to Surcharge Their Collateral

 Pursuant to Section 506(c) (ECF No. 4439), Common Supplemental Brief of the Second Lien

 Parties Addressing Discovery: (A) In Connection With Their Requests to Determine the Amount

 of Their Second Lien Secured Claims Under Section 506(a) and Their Section 507(b)



 2
     See Stipulation and Order Concerning the Resolution of Certain Section 507(b) Claims (ECF No. 4316) whereby
     the Debtors’ motion is deemed to be a motion pursuant to Bankruptcy Rule 3012.

     Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
     in the Rule 3012 Motion.



                                                          2
18-23538-rdd     Doc 4839
                     4740     Filed 08/14/19
                                    08/05/19 Entered 08/14/19
                                                     08/05/19 16:44:37
                                                              14:38:33            Main Document
                                           Pg
                                            Pg93of
                                                of11
                                                   5


 Administrative Claims Pursuant to Bankruptcy Rule 3012; and (B) In Opposition to Debtors’

 Motion to Surcharge Their Collateral Pursuant to Section 506(c) (ECF No. 4570), supporting

 expert reports and declarations from Marti Murray, David Schulte, and William Henrich

 (ECF Nos. 4314, 4372, 4569, 4571, 4573), and the individual memoranda and reply memoranda

 of the Second-Lien Holders (ECF Nos. 4273, 4276, 4278, 4313, 4440, 4441, 4445, 4586, 4587)

 (collectively, the “Second-Lien Holders’ Request for 507(b) Administrative Claims”); and

 upon the Second-Lien Parties’ Motion in Limine and supporting declaration (ECF Nos. 4564 and

 4566); and upon the Creditors’ Committee’s (I) Qualified Joinder to the Debtors’ Objection to the

 Second Lien Parties’ Requests to Determine Claims Under Section 506(a) and Section 507(b) and

 Reply in Support of the Debtors’ Rule 3012 Motion and (II) Supplemental Objection to the Second

 Lien Parties’ Request to Determine Claims Under Section 506(a) and Section 507(b) (ECF No.

 4538); and the Court having jurisdiction to consider the Rule 3012 Motion and the relief requested

 therein in accordance with 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order

 of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the Rule 3012

 Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b) that the

 Court can decide by a final order under the United States Constitution; and venue being proper

 before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the relief

 sought in the Rule 3012 Motion and in the Second-Lien Holders’ Request for 507(b)

 Administrative Claims and the opportunity for a hearing thereon having been provided in

 accordance with the Amended Case Management Order; and such notice having been adequate

 and appropriate under the circumstances, and it appearing that no other or further notice need be

 provided; and the Court having held an evidentiary hearing to consider the relief requested in the

 Rule 3012 Motion and the Second-Lien Holders’ Request for 507(b) Administrative Claims on




                                                 3
18-23538-rdd        Doc 4839
                        4740        Filed 08/14/19
                                          08/05/19 Entered 08/14/19
                                                             08/05/19 16:44:37
                                                                      14:38:33                    Main Document
                                                 Pg
                                                  Pg10
                                                     4 of 5
                                                          11


 July 23, 2019 and July 31, 2019 (together, the “Hearing”); and upon the record of the Hearing and

 all of the proceedings had before the Court; and, after due deliberation, the Court having

 determined for the reasons stated by the Court in its bench ruling at the Hearing,3 which is

 incorporated herein, that the legal and factual bases established at the Hearing warrant the relief

 granted herein; now, therefore, it is hereby ORDERED THAT:

                   1.       Pursuant to Rule 3012 of the Federal Rules of Bankruptcy Procedure, the

 amount of the Second-Lien Holders’ claims pursuant to section 507(b) of the Bankruptcy Code is

 determined to be $0.00, a calculated below:

              ($ in millions)
              Collateral
              Net Eligible Inventory as of Petition Date                                  2,391.5
              Inventory Value Recovery Rate                                               87.40%
              Inventory Value                                                             2,090.17
              Credit Card Receivables                                                     46.6
              Cash                                                                        -
              Scripts                                                                     -
              Pharmacy Receivables                                                        10.5
              Total Collateral                                                            2,147.274

              First Lien / Senior Debt
              Revolving Credit Facility                                                   836.0
              First Lien Letters of Credit                                                123.8
              First Lien Term Loan B                                                      570.8
              FILO Term Loan                                                              125.0
              Stand-Alone L/C Facility                                                    271.15
              Post-petition First Lien Interest                                           34.0
              Total First Lien Debt                                                       1,960.7


 3
   Upon reviewing the proposed orders submitted by the parties, the Court realized that it had erred in assuming a
 starting 87.8% value as against eligible inventory instead of an 88.7% value, in each case before a 1.3% reduction
 for corporate overhead attributable to such collateral; this Order reflects the correct assumption.
 4
   For the reasons set forth on the record of the Hearing, the Second-Lien Holders have not met their burden to
 include ineligible inventory or inventory-in-transit as Collateral on the Petition Date.
 5
   For the reasons set forth on the record of the Hearing, the Second-Lien Holders have not met their burden to show
 a lower value for either Letter of Credit Facility senior debt.



                                                          4
18-23538-rdd     Doc 4839
                     4740      Filed 08/14/19
                                     08/05/19 Entered 08/14/19
                                                        08/05/19 16:44:37
                                                                 14:38:33           Main Document
                                            Pg
                                             Pg11
                                                5 of 5
                                                     11


            2L Debt Remaining Value                                          186.57
            Credit Bid                                                       (433.5)
            Credit Bid Adjusted 2L Debt Collateral Value                     (246.93)
            Less: Value of 2L Adequate Protection                            (0.3)
            Total                                                            (246.63)


                2.      Because there was no diminution in the value of the Second-Lien Holders’

 Collateral from the Petition Date through the Effective Date, neither the Prepetition Second Lien

 Collateral Agent (on behalf of any Second-Lien Holder or itself) nor any Second-Lien Holder shall

 have any liens on or recourse to the Winddown Account.

                3.      The Court’s rulings on the record at the Hearing are incorporated herein by

 reference, except as specified in footnote 3 hereof.

                4.      The Debtors are authorized to take all actions necessary to effectuate the

 relief granted pursuant to this Order in accordance with the Motion.

                5.      The terms and conditions of this Order shall be effective and enforceable

 immediately upon its entry.

                6.      This Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and/or enforcement of this Order.



 Dated: August 5, 2019
        White Plains, New York


                                               /s/Robert D. Drain______________________
                                               THE HONORABLE ROBERT D. DRAIN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  5
